DETAILED ACTION
This action is responsive to the amendment filed 05/20/2022. Claims 1-21 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cannon et al. (US 20070136381 A1), referred herein as Cannon.
Regarding Claim 1, Cannon teaches
A system to manage database management system backup objects, comprising: an external storage component storing at least a first database management system backup object; (Cannon [0012] The illustrative embodiment provides a mechanism for generating backup sets for a specific point in time from backup data stored in a backup storage device. [0064] As shown in FIG. 4, the backup set generation system includes a backup server 410 and a backup storage system 420…the backup storage system 420 may be associated with the backup server 410 via at least one network 430. For example, the backup storage system 420 may be provided in network attached storage system 446.) (i.e. external storage)
a database management system node configured to write information to and read information from the external storage component without being able to delete information in the external storage component; (Cannon [0067]  The server backup engine 412 performs the necessary operations for backing-up the specified data objects identified by the client backup application 442 to the backup storage system 420.) (i.e. backup engine is responsible for performing read and write, not delete; backup version expiration management engine is responsible for performing delete [0027].)
and a backup housekeeping component, independent of the database management system node, including: a computer processor; (Cannon [0035] In another illustrative embodiment, a system is provided that comprises a processor and a memory coupled to the processor.) and a computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor, (Cannon [0035] The memory may comprise instructions which, when executed by the processor, cause the processor to perform the various operations previously discussed above.)
cause the system to: trigger a request to retrieve backup requirement information from the database management system node, (Cannon [0087] In the illustrative embodiments, the backup version expiration management engine 418 is provided that periodically scans information about the backup versions of data objects maintained in the backup storage system 420, i.e. the meta-data in the backup catalog data structure 414, to determine whether to delete or maintain the versions of data objects in the backup storage system 420.) and delete all database management system backup objects in the external storage component that are no longer required, including the first database management object, based on the retrieved backup requirement information. (Cannon [0027] In the illustrative embodiment, a backup version expiration management engine may be provided that periodically scans information about the backup versions of data objects maintained in the backup storage system to determine whether to delete or maintain the versions of data objects in the backup storage system. The backup version expiration management engine applies two rules to the versions of data objects maintained in the backup storage system. First, any inactive versions of data objects having a backup timestamp that is older than the retention time parameter may be deleted from the backup storage system. Second, if the number of versions of a data object exceeds the number of backup versions parameter, then the oldest backup versions of the data object may be deleted until the number of versions of a data object is less than or equal to this limit parameter.) (i.e. backup version expiration management engine 418 deletes the backup objects.)
Regarding Claim 2, Cannon teaches
The system of claim 1, wherein the backup housekeeping component is not able to write information to or read information from the external storage component.  (Cannon [0027] In the illustrative embodiment, a backup version expiration management engine may be provided that periodically scans information about the backup versions of data objects maintained in the backup storage system to determine whether to delete or maintain the versions of data objects in the backup storage system. [0064] As shown in FIG. 4, the backup set generation system includes a backup server 410 and a backup storage system 420…the backup storage system 420 may be associated with the backup server 410 via at least one network 430. For example, the backup storage system 420 may be provided in network attached storage system 446.) (i.e. backup version expiration management engine performs deletion of backup objects, it does not write information or read information from the external storage component. The server backup engine performs backup and it writes information to and reads information from the external storage component.) (i.e. backup engine is responsible for performing read and write, not delete; backup version expiration management engine is responsible for performing delete [0027].)
Regarding Claim 3, Cannon teaches
The system of claim 1, wherein the backup housekeeping component is part of a storage system associated with the external storage component.  (Cannon [0064] As shown in FIG. 4, the backup set generation system includes a backup server 410 and a backup storage system 420…the backup storage system 420 may be associated with the backup server 410 via at least one network 430. For example, the backup storage system 420 may be provided in network attached storage system 446.) (i.e. external storage)
Regarding Claim 4, Cannon teaches
The system of claim 1, wherein the external storage component stores a plurality of database management system backup objects for a customer. (Cannon [0060] The client computing devices 108-112 are preferably provided with client backup software that runs on the client computing devices 108-112 and is used to backup data objects from storage devices associated with the client computing devices 108-112 and/or data objects from a network attached storage system 106 associated with the client computing devices 108-112.) 
Regarding Claim 5, Cannon teaches
The system of claim 4, wherein the external storage component stores a plurality of database management system backup objects for a plurality of customers. (Cannon [0047] In the depicted example, server 104 is connected to network 102 along with storage unit 106. In addition, clients 108, 110, and 112 are connected to network 102. [0060] The client computing devices 108-112 are preferably provided with client backup software that runs on the client computing devices 108-112 and is used to backup data objects from storage devices associated with the client computing devices 108-112 and/or data objects from a network attached storage system 106 associated with the client computing devices 108-112.)
Regarding Claim 6, Cannon teaches
The system of claim 1, wherein the backup requirement information is associated with at least one of: (i) a maximum backup age, (ii) a latest backup identifier, and (iii) an indication of a newest backup to be deleted. (Cannon [0097] FIG. 6 is a flowchart outlining an exemplary operation for identifying expired backups for removal in accordance with one illustrative embodiment. As shown in FIG. 6, the operation starts by initiating a scan of the backup versions of data objects in the backup storage system (step 610). Backup catalog information for a next version of a data object is obtained (step 620) and a determination is made as to whether the time of backup of the version of the data object is older than the retention time (step 630). If so, a determination is made as to whether the version of the data object is an active version (step 640). If so, the version of the data object is maintained in the backup storage system (step 650). If the version of the data object is not an active version, the version is deleted from the backup storage system (step 660). [0098] If the time of backup of the version of the data object is not older than the retention time (step 630), then a determination is made as to whether a number of versions maintained for the data object is greater than a versions limit parameter (step 670). If so, then the oldest version of the data object is deleted from the backup storage system (step 680) and the operation returns to step 670.) (i.e. Backup catalog information is associated with a maximum backup age.)
Regarding Claim 11, Cannon teaches
A computer-implemented method to manage database management system backup objects, comprising: writing information to, and reading information from, by a database management system node, an external storage component storing at least a first database management system backup object, wherein the database management system node is not able to delete information in the external storage component; (Cannon [0012] The illustrative embodiment provides a mechanism for generating backup sets for a specific point in time from backup data stored in a backup storage device. [0064] As shown in FIG. 4, the backup set generation system includes a backup server 410 and a backup storage system 420…the backup storage system 420 may be associated with the backup server 410 via at least one network 430. For example, the backup storage system 420 may be provided in network attached storage system 446.) (i.e. external storage) (Cannon [0067]  The server backup engine 412 performs the necessary operations for backing-up the specified data objects identified by the client backup application 442 to the backup storage system 420.) (i.e. backup engine is responsible for performing read and write, not delete; backup version expiration management engine is responsible for performing delete [0027].)
triggering, by a computer processor of a backup housekeeping component independent of the database management system node, a request to retrieve backup requirement information from the database management system node; (Cannon [0087] In the illustrative embodiments, the backup version expiration management engine 418 is provided that periodically scans information about the backup versions of data objects maintained in the backup storage system 420, i.e. the meta-data in the backup catalog data structure 414, to determine whether to delete or maintain the versions of data objects in the backup storage system 420. [0035] In another illustrative embodiment, a system is provided that comprises a processor and a memory coupled to the processor. The memory may comprise instructions which, when executed by the processor, cause the processor to perform the various operations previously discussed above.)
and deleting, by the computer processor of the backup housekeeping component, all database management system backup objects in the external storage component that are no longer required, including the first database management object, based on the retrieved backup requirement information. (Cannon [0027] In the illustrative embodiment, a backup version expiration management engine may be provided that periodically scans information about the backup versions of data objects maintained in the backup storage system to determine whether to delete or maintain the versions of data objects in the backup storage system. The backup version expiration management engine applies two rules to the versions of data objects maintained in the backup storage system. First, any inactive versions of data objects having a backup timestamp that is older than the retention time parameter may be deleted from the backup storage system. Second, if the number of versions of a data object exceeds the number of backup versions parameter, then the oldest backup versions of the data object may be deleted until the number of versions of a data object is less than or equal to this limit parameter.) (i.e. backup version expiration management engine 418 deletes the backup objects.)
Regarding Claim 12, Cannon teaches
The method of claim 11, wherein the backup housekeeping component is not able to write information to or read information from the external storage component. (Cannon [0027] In the illustrative embodiment, a backup version expiration management engine may be provided that periodically scans information about the backup versions of data objects maintained in the backup storage system to determine whether to delete or maintain the versions of data objects in the backup storage system. [0064] As shown in FIG. 4, the backup set generation system includes a backup server 410 and a backup storage system 420…the backup storage system 420 may be associated with the backup server 410 via at least one network 430. For example, the backup storage system 420 may be provided in network attached storage system 446.) (i.e. backup version expiration management engine performs deletion of backup objects, it does not write information or read information from the external storage component. The server backup engine performs backup and it writes information to and reads information from the external storage component.) (i.e. backup engine is responsible for performing read and write, not delete; backup version expiration management engine is responsible for performing delete [0027].)
Regarding Claim 13, Cannon teaches
The method of claim 11, wherein the backup housekeeping component is part of a storage system associated with the external storage component. (Cannon [0064] As shown in FIG. 4, the backup set generation system includes a backup server 410 and a backup storage system 420…the backup storage system 420 may be associated with the backup server 410 via at least one network 430. For example, the backup storage system 420 may be provided in network attached storage system 446.) (i.e. external storage)
Regarding Claim 14, Cannon teaches
The method of claim 11, wherein the external storage component stores a plurality of database management system backup objects for a customer. (Cannon [0060] The client computing devices 108-112 are preferably provided with client backup software that runs on the client computing devices 108-112 and is used to backup data objects from storage devices associated with the client computing devices 108-112 and/or data objects from a network attached storage system 106 associated with the client computing devices 108-112.) 
Regarding Claim 15, Cannon teaches
The method of claim 14, wherein the external storage component stores a plurality of database management system backup objects for a plurality of customers. (Cannon [0047] In the depicted example, server 104 is connected to network 102 along with storage unit 106. In addition, clients 108, 110, and 112 are connected to network 102. [0060] The client computing devices 108-112 are preferably provided with client backup software that runs on the client computing devices 108-112 and is used to backup data objects from storage devices associated with the client computing devices 108-112 and/or data objects from a network attached storage system 106 associated with the client computing devices 108-112.)
Regarding Claim 16, Cannon teaches
A non-transitory, computer-readable medium storing instructions to be executed by a processor to perform a method to manage database management system backup objects, the method comprising: writing information to, and reading information from, by a database management system node, an external storage component storing at least a first database management system backup object, wherein the database management system node is not able to delete information in the external storage component; (Cannon [0012] The illustrative embodiment provides a mechanism for generating backup sets for a specific point in time from backup data stored in a backup storage device. [0064] As shown in FIG. 4, the backup set generation system includes a backup server 410 and a backup storage system 420…the backup storage system 420 may be associated with the backup server 410 via at least one network 430. For example, the backup storage system 420 may be provided in network attached storage system 446.) (i.e. external storage) (Cannon [0067]  The server backup engine 412 performs the necessary operations for backing-up the specified data objects identified by the client backup application 442 to the backup storage system 420.) (i.e. backup engine is responsible for performing read and write, not delete; backup version expiration management engine is responsible for performing delete [0027].)
triggering, by a computer processor of a backup housekeeping component independent of the database management system node, a request to retrieve backup requirement information from the database management system node; (Cannon [0087] In the illustrative embodiments, the backup version expiration management engine 418 is provided that periodically scans information about the backup versions of data objects maintained in the backup storage system 420, i.e. the meta-data in the backup catalog data structure 414, to determine whether to delete or maintain the versions of data objects in the backup storage system 420. [0035] In another illustrative embodiment, a system is provided that comprises a processor and a memory coupled to the processor. The memory may comprise instructions which, when executed by the processor, cause the processor to perform the various operations previously discussed above.)
and deleting, by the computer processor of the backup housekeeping component, all database management system backup objects in the external storage component that are no longer required, including the first database management object, based on the retrieved backup requirement information. (Cannon [0027] In the illustrative embodiment, a backup version expiration management engine may be provided that periodically scans information about the backup versions of data objects maintained in the backup storage system to determine whether to delete or maintain the versions of data objects in the backup storage system. The backup version expiration management engine applies two rules to the versions of data objects maintained in the backup storage system. First, any inactive versions of data objects having a backup timestamp that is older than the retention time parameter may be deleted from the backup storage system. Second, if the number of versions of a data object exceeds the number of backup versions parameter, then the oldest backup versions of the data object may be deleted until the number of versions of a data object is less than or equal to this limit parameter.) (i.e. backup version expiration management engine 418 deletes the backup objects.)
Regarding Claim 17, Cannon teaches
The medium of claim 16, wherein the backup requirement information is associated with at least one of (i) a maximum backup age, (ii) a latest backup identifier, and (iii) an indication of a newest backup to be deleted. (Cannon [0097] FIG. 6 is a flowchart outlining an exemplary operation for identifying expired backups for removal in accordance with one illustrative embodiment. As shown in FIG. 6, the operation starts by initiating a scan of the backup versions of data objects in the backup storage system (step 610). Backup catalog information for a next version of a data object is obtained (step 620) and a determination is made as to whether the time of backup of the version of the data object is older than the retention time (step 630). If so, a determination is made as to whether the version of the data object is an active version (step 640). If so, the version of the data object is maintained in the backup storage system (step 650). If the version of the data object is not an active version, the version is deleted from the backup storage system (step 660). [0098] If the time of backup of the version of the data object is not older than the retention time (step 630), then a determination is made as to whether a number of versions maintained for the data object is greater than a versions limit parameter (step 670). If so, then the oldest version of the data object is deleted from the backup storage system (step 680) and the operation returns to step 670.) (i.e. Backup catalog information is associated with a maximum backup age.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 20070136381 A1), referred herein as Cannon,  in view of ATTARDE (US 20200089659 A1), referred herein as ATTARDE.  
 Regarding Claim 7, Cannon teaches
The system of claim 1, 
	Cannon does not teach
wherein the backup housekeeping component is further to transmit, to the database management system node, a confirmation that the first database management system backup object has been deleted.  
	However, ATTARDE teaches wherein the backup housekeeping component is further to transmit, to the database management system node, a confirmation that the first database management system backup object has been deleted. (ATTARDE [0366] In some embodiments, the storage manager 140 can track which data blocks and/or corresponding database entries are to be pruned and/or whether they have actually been pruned successfully. For example, following a pruning operation, the secondary storage computing device 106 can transmit a report or other message to the storage manager 140 indicating that the secondary storage computing device 106 has completed the pruning.)
Cannon and ATTARDE are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cannon and ATTARDE before him or her to modify the Cannon’s system with ATTARDE’s teaching. The motivation for doing so would be to (ATTARDE[0366] track data blocks have actually been pruned successfully.
 Regarding Claim 8, Cannon and ATTARDE teach
The system of claim 7, wherein the database management system node updates a database backup catalog in response to the confirmation received from the backup housekeeping component.  
(ATTARDE [0366] In some embodiments, the storage manager 140 can track which data blocks and/or corresponding database entries are to be pruned and/or whether they have actually been pruned successfully. For example, following a pruning operation, the secondary storage computing device 106 can transmit a report or other message to the storage manager 140 indicating that the secondary storage computing device 106 has completed the pruning. [0201] The information management system 100 generally organizes and catalogues the results in a content index, which may be stored within the media agent database 152. [0258]  After the 30 day retention period expires, the storage manager 140 instructs the media agent 144A to delete the backup copy 116A from the disk library 108A. Indexes 150 and/or 153 are updated accordingly.) (i.e. the storage manager receives a confirmation message when the pruning completed successfully [0366], and after the deletion of the expired backup copy [0258] the index/catalog are updated accordingly.) 
Regarding Claim 18, Cannon teaches
The medium of claim 16,
	Cannon does not teach
wherein the backup housekeeping component is further to transmit, to the database management system node, a confirmation that the first database management system backup object has been deleted.  
	However, ATTARDE teaches wherein the backup housekeeping component is further to transmit, to the database management system node, a confirmation that the first database management system backup object has been deleted. (ATTARDE [0366] In some embodiments, the storage manager 140 can track which data blocks and/or corresponding database entries are to be pruned and/or whether they have actually been pruned successfully. For example, following a pruning operation, the secondary storage computing device 106 can transmit a report or other message to the storage manager 140 indicating that the secondary storage computing device 106 has completed the pruning.)
Cannon and ATTARDE are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cannon and ATTARDE before him or her to modify the Cannon’s system with ATTARDE’s teaching. The motivation for doing so would be to (ATTARDE[0366] track data blocks have actually been pruned successfully.
 Regarding Claim 19, Cannon and ATTARDE teach
The medium of claim 18, wherein the database management system node updates a database backup catalog in response to the confirmation received from the backup housekeeping component. (ATTARDE [0201] The information management system 100 generally organizes and catalogues the results in a content index, which may be stored within the media agent database 152
 [0258]  After the 30 day retention period expires, the storage manager 140 instructs the media agent 144A to delete the backup copy 116A from the disk library 108A. Indexes 150 and/or 153 are updated accordingly.) (i.e. the storage manager receives a confirmation message when the pruning completed successfully [0366], and after the deletion of the expired backup copy [0258] the index/catalog are updated accordingly.)
Claim(s) 9, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 20070136381 A1), referred herein as Cannon,  in view of Sprague (US 20210232479 A1), referred herein as Sprague.
  Regarding Claim 9, Cannon teaches
The system of claim 1, 
Cannon does not teach wherein the database management system node is associated with a database as a service cluster of a hyper-scaler infrastructure.  
However, Sprague teaches wherein the database management system node is associated with a database as a service cluster of a hyper-scaler infrastructure.  (Sprague [0002] Cloud platforms, also known as hyper-scaler platforms, allow an architecture to scale appropriately as increased demand is added to a system. Thus, users of hyper-scalers may efficiently scale their use from one server or a few servers to thousands of servers. Hyper-scaler platforms offer agility, flexibility, scalability, distributed architectures, that are easy to configure and use through software.[0033] The system 190 includes server system 110 and 120 connected to client system 160 and one or more hyper-scaler platforms 140 via a network 165. [0036] Client system 160 may run one or more applications (e.g., word processing or database programs, typified by application 161) that use the storage system.)
Cannon and Sprague are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cannon and Sprague before him or her to modify the Cannon’s system with Sprague’s teaching. The motivation for doing so would be  (Sprague [0002]) Hyper-scaler platforms offer agility, flexibility, scalability, distributed architectures, that are easy to configure and use through software.
Regarding Claim 20, Cannon teaches
The medium of claim 16, 
Cannon does not teach wherein the database management system node is associated with a database as a service cluster of a hyper-scaler infrastructure.  
However, Sprague teaches wherein the database management system node is associated with a database as a service cluster of a hyper-scaler infrastructure. (Sprague [0002] Cloud platforms, also known as hyper-scaler platforms, allow an architecture to scale appropriately as increased demand is added to a system. Thus, users of hyper-scalers may efficiently scale their use from one server or a few servers to thousands of servers. Hyper-scaler platforms offer agility, flexibility, scalability, distributed architectures, that are easy to configure and use through software.[0033] The system 190 includes server system 110 and 120 connected to client system 160 and one or more hyper-scaler platforms 140 via a network 165. [0036] Client system 160 may run one or more applications (e.g., word processing or database programs, typified by application 161) that use the storage system.)
Cannon and Sprague are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cannon and Sprague before him or her to modify the Cannon’s system with Sprague’s teaching. The motivation for doing so would be  (Sprague [0002]) Hyper-scaler platforms offer agility, flexibility, scalability, distributed architectures, that are easy to configure and use through software.
Claim(s) 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 20070136381 A1), referred herein as Cannon, in view of Raichstein (US 20120089572 A1), referred herein as Raichstein.
  Regarding Claim 10, Cannon teaches
The system of claim 1, a backup housekeeping strategy of the backup housekeeping component
(Cannon [0087]  The backup version expiration management engine 418 applies two rules to the versions of data objects maintained in the backup storage system. First, any inactive versions of data objects having a backup timestamp that is older than the retention time parameter, may be deleted from the backup storage system 420. Second, if the number of versions of a data object exceeds the number of backup versions parameter, then the oldest backup versions of the data object may be deleted until the number of versions of a data object is less than or equal to this limit parameter.)
Cannon does not teach wherein strategy is updated.  
However, Raichstein teaches strategy is updated (Raichstein [0010] Another specific embodiment of the present invention provides for automated and self-adjusting data protection in connection with continuous data protection operations of a data store. This is established through a policy to extend the retention of data produced from the continuous data protection operations over a period of time, as the policy indicates one or more events requiring a retention period extension and duration of the retention period extension.[0025] The policy may also include a Change Rate Objective based on a variety of sources, including the rates of activity, the amount of data, the number I/O operations performed, amount of changed metadata, or defined percentages.) (i.e. the policy/strategy changes/updated.)
Cannon and Raichstein are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cannon and Raichstein before him or her to modify the Cannon’s system with Raichstein’s teaching. The motivation for doing so would be (Raichstein [0002]) Data Protection (CDP) strategies that may capture and protect every data change.
Regarding Claim 21, Cannon teaches
The medium of claim 16, a backup housekeeping strategy of the backup housekeeping component (Cannon [0087]  The backup version expiration management engine 418 applies two rules to the versions of data objects maintained in the backup storage system. First, any inactive versions of data objects having a backup timestamp that is older than the retention time parameter, may be deleted from the backup storage system 420. Second, if the number of versions of a data object exceeds the number of backup versions parameter, then the oldest backup versions of the data object may be deleted until the number of versions of a data object is less than or equal to this limit parameter.)
Cannon does not teach wherein strategy is updated.  
However, Raichstein teaches strategy is updated (Raichstein [0010] Another specific embodiment of the present invention provides for automated and self-adjusting data protection in connection with continuous data protection operations of a data store. This is established through a policy to extend the retention of data produced from the continuous data protection operations over a period of time, as the policy indicates one or more events requiring a retention period extension and duration of the retention period extension.[0025] The policy may also include a Change Rate Objective based on a variety of sources, including the rates of activity, the amount of data, the number I/O operations performed, amount of changed metadata, or defined percentages.) (i.e. the policy/strategy changes/updated.)
Cannon and Raichstein are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cannon and Raichstein before him or her to modify the Cannon’s system with Raichstein’s teaching. The motivation for doing so would be (Raichstein [0002]) Data Protection (CDP) strategies that may capture and protect every data change.
Response to Arguments
The claim objections to claim 16 has been withdrawn in light of the instant amendment.
On page 8-11, the Applicant argues:
“Claim(s) 1 - 6, 11 - 17 were rejected under 35 USC 102(a)(1) and 102(a)(2) as allegedly being anticipated by Cannon et al., US Publication No. 2007/0136381 Al (Cannon). This rejection is respectfully traversed.
Applicant respectfully submits that the present patent application relates to a method and system for managing database management system backup objects by a backup housekeeping component that is independent of the database management system node. In disclosed embodiments, a database management system node is configured to write information to and read information from the external storage component without being able to delete information in the external storage component. The independent backup housekeeping component operates to delete all database management system backup objects in the external storage component that are no longer required. In this manner, backup objects may be deleted securely by the independent backup housekeeping component even if a cyber-attacker (or other entity and/or mechanism) penetrates the database (which cannot delete backup objects). (Specification, paragraphs [0020] - [0025] and FIGS. 2 - 3)
Applicant respectfully submits that regarding the Section 102 rejection, the Cannon reference discloses systems and methods for determining a backup set that includes certain data objects that have already been backed up. (Cannon, paragraph [0066]) Cannon discloses a backup server (FIG. 4, 410), a server backup engine (FIG. 4, 412), and a backup storage system (FIG. 4, 420). Cannon specifically discloses "server backup engine 412 performs the necessary operations for backing-up the specified data objects identified by the client backup application 442 to the backup storage system 420". According to Cannon's disclosure, the server backup engine of the backup server therein performs writes, reads, and deletions of backup data objects to/from the backup storage system. 
Applicant respectfully submits that Cannon fails to disclose the claimed aspect(s) of "a database management system node configured to write information to and read information from the external storage component without being able to delete information in the external storage component". 
Applicant respectfully notes that Cannon neither discloses nor suggests the disclosed backup server and/or server backup engine there as not being able to delete information in the external storage component. Applicant notes that Cannon is not merely silent regarding the backup engine's ability to delete data objects and the claimed limitation, but Cannon explicitly9 discloses the server backup engine of the backup server actually deleting backup data objects. Applicant notes that Cannon actually discloses……Cannon, paragraphs, [0087] and [0097] - [0098]) 
Accordingly, it is clear that Cannon fails to disclose the claimed aspect(s) of "a database management system node configured to write information to and read information from the external storage component without being able to delete information in the external storage component", but actually discloses a method and system of a backup server that explicitly deletes information in the external storage component (i.e., backup storage system 420).
Applicant additionally notes that Cannon fails to disclose the claimed aspect(s) of "a backup housekeeping component, independent of the database management system node".
Accordingly, due at least to the deficiencies in Cannon discussed above, Applicant respectfully submits that 1 - 6 and 11 - 17 claims are not anticipated by Cannon.”
	Regarding the Applicant’s argument that “Cannon fails to disclose the claimed aspect(s) of "a database management system node configured to write information to and read information from the external storage component without being able to delete information in the external storage component" and “Cannon fails to disclose the claimed aspect(s) of "a backup housekeeping component, independent of the database management system node".”, the Examiner respectfully disagree. Cannon discloses a system with backup component – server backup engine (Cannon [0067]  The server backup engine 412 performs the necessary operations for backing-up the specified data objects identified by the client backup application 442 to the backup storage system 420.), housekeeping component – expiration management engine ([0027] The backup version expiration management engine applies two rules to the versions of data objects maintained in the backup storage system. First, any inactive versions of data objects having a backup timestamp that is older than the retention time parameter may be deleted from the backup storage system), and external storage component ([0064] backup storage system may be provided in network attached storage system). The backup component – server backup engine – performs operations for backing-up the specified data objects (i.e. read and write, not delete), the housekeeping component – expiration management engine – is responsible for versions of data objects may be deleted from the backup storage system. The backup expiration management engine is an independent component in the system.  Regarding the Applicant’s argument that “Applicant notes that Cannon is not merely silent regarding the backup engine's ability to delete data objects and the claimed limitation, but Cannon explicitly9 discloses the server backup engine of the backup server actually deleting backup data objects. Applicant notes that Cannon actually discloses……Cannon, paragraphs, [0087] and [0097] - [0098])”, the Examiner respectfully notes that Cannon paragraphs [0087] and [0097]-[0098] are about expiration management engine deleting backup data objects (i.e. performing housekeeping). Cannon teaches the claim limitations of Claim 1 - 6 and 11 - 17 of instant application.	
On page 11-12, the Applicant argues:
“Claim(s) 7, 8, 18, and 19 were rejected under 35 USC 103 as allegedly being 
unpatentable over Cannon in view of Attarde, US Publication No. 2020/0089659 Al (Attarde); Claims 9 and 20 were rejected under 35 USC 103 as allegedly being unpatentable over Cannon in view of Sprague, US Publication No. 2021/0232479 Al (Sprague); and Claims 10 and 21 were rejected under 35 USC 103 as allegedly being unpatentable over Cannon in view of Raichstein, US Publication No. 2012/0089572 Al (Raichstein). These rejections are reslpectfully traversed.
	Inasmuch as the rejections of claims 7 - 10 and 18 - 21 rely on the alleged disclosure of Cannon as discussed above, Applicant respectfully submits that Cannon in further combinations with Attarde, Sprague, and Raichstein as argued in the OA also fails to render claims 7 - 10 and 18 - 21 obvious under 35 USC 103(a).
	Accordingly, Applicant also requests the reconsideration and withdrawal of the rejection of claims 7 - 10 and 18 - 21 under 35 USC 103, as well as the allowance of same.”
Regarding the Applicant’s argument that “rejections of claims 7 - 10 and 18 - 21 rely on the alleged disclosure of Cannon as discussed above, Applicant respectfully submits that Cannon in further combinations with Attarde, Sprague, and Raichstein as argued in the OA also fails to render claims 7 - 10 and 18 - 21 obvious under 35 USC 103(a). Accordingly, Applicant also requests the reconsideration and withdrawal of the rejection of claims 7 - 10 and 18 - 21 under 35 USC 103, as well as the allowance of same”, the Examiner respectfully disagree. Please see above regarding Cannon and see office action regarding 103 rejection for dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsaur; Ynn-Pyng et al. - US 11137931 B1 - Backup metadata deletion based on backup data deletion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                           /YAIMA RIGOL/Primary Examiner, Art Unit 2135